Citation Nr: 0730212	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for left ureteropelvic VIC junction obstruction, currently 
rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A May 1998 Board decision granted service 
connection for left kidney disability, and the RO effectuated 
the Board's decision in a June 1998 rating decision, 
assigning a 20 percent disability rating for left 
ureteropelvic junction obstruction disability, effective 
March 27, 1992.  By rating decision in July 1998, the RO 
denied entitlement to TDIU.  The veteran has completed 
appeals from the June 1998 and July 1998 rating decisions.  
In November 1999, the veteran testified at a Board 
videoconference hearing.

The Board subsequently denied the veteran's appeal as to both 
issues by decision dated April 5, 2000.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated 
February 27, 2001, the Court granted a motion by VA to remand 
the case and to stay further proceedings.  The Court vacated 
the Board's April 5, 2000 decision and remanded the case to 
the Board for further action.  In September 2001, the Board 
remanded the case for compliance with the Veterans' Claims 
Assistance Act (VCAA) and for additional development of the 
evidence.

Subsequently, in a decision dated August 7, 2003, the Board 
again denied the veteran's appeal as to both issues.  The 
veteran then appealed the Board's decision to the Court.  In 
an Order dated February 17, 2005, the Court vacated the 
Board's August 7, 2003 decision and remanded the case to the 
Board for further action.

On September 27,  2005, the Board denied the veteran's appeal 
for an increased rating for left ureteropelvic VIC junction 
obstruction, and  remanded the issued of entitlement to a 
TDIU for additional action to accomplish compliance with the 
VCAA.  The veteran appealed the Board's decision to the Court 
once again.  In a May 2007 Order, the Court vacated the 
Board's September 27, 2005 denial of an increased rating for 
left ureteropelvic VIC junction obstruction and remanded this 
matter to the Board for compliance with the instructions 
included in an April 2007 Joint Motion for Remand.

Additionally, the RO appears to have complied with the 
September 27, 2005 remand instruction to the extent of 
providing VCAA notice to the veteran in the of the TDIU 
appeal; the corrective notice was sent in November 2005.  It 
is unclear from the claims folder at the Board whether a 
supplemental statement of the case has been issued to the 
veteran.  Nevertheless, as the veteran's appeal for TDIU is 
inextricably intertwined with the appeal for an increased 
rating for left ureteropelvic VIC junction obstruction, and 
as the appeal for an increased rating must be remanded once 
again for additional development, the appeal for TDIU can be 
properly prepared to be returned to the Board in connection 
with this latest remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court has remanded this matter to the 
Board for compliance with the instructions of an April 2007 
Joint Remand.  The April 2007 Joint Remand states that the 
September 2005 Board decision:

did not provide an adequate statement of reasons or 
bases for determining that the evidence did not meet the 
criteria for a higher rating, including a 80 percent 
rating, under 38 C.F.R. § 4.115(b), Diagnostic Code 
7509, which provides for rating hydronephrosis, if the 
condition is severe, to be rated as a renal dysfunction 
under 38 C.F.R. § 4.115(a).

The April 2007 Joint Remand observes that the September 2005 
Board decision relies upon a December 2002 medical 
examination report showing "mild hydronephrosis" without 
discussing evidence prior to December 2002 "that suggests 
that Appellant's left kidney disability may be more disabling 
than currently evaluated."  The April 2007 Joint Remand 
directs attention specifically to the veteran's documented 
history of "prominent hydronephrosis" noted in November 
1994, and a February 1997 VA medical record showing that the 
veteran was having difficulty maintaining his normal weight.  
Thus, the Joint Remand directs the Board to readjudicate the 
claim of entitlement to an increased rating for left 
ureteropelvic VIC junction obstruction with specific 
consideration of the evidence prior to December 2002, as 
identified above.  The Joint Remand observes Fenderson v. 
West, 12 Vet.App. 119, 126 (1999), holding that at the time 
of an initial rating, "separate ratings can be assigned for 
separate periods of time based on the facts found," a 
practice known as "staged" ratings.
 
In light of the April 2007 Joint Remand, the Board believes 
that additional development is necessary to obtain medical 
clarification regarding the severity of the veteran's kidney 
disability, including the severity of the disability as may 
be shown in the documented medical history.  Without the 
benefit of a competent expert medical opinion, the Board is 
unable to adequately properly address the medical question of 
whether the veteran's documented medical history 
substantiates a finding of "severe" hydronephrosis in 
contrast to the December 2002 medical indication of "mild" 
hydronephrosis.  The Board is not competent to interpret the 
entirety of the documented medical history and draw its own 
medical conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 
175 (1991).  An expert's competent medical opinion, informed 
by proper review of the medical history and evidence of 
record, may develop the record regarding the clinical 
severity of the veteran's kidney disability throughout the 
appeal period and, thus, develop the record for proper 
appellate review.

The Board notes that the other issue involved in this appeal 
is the veteran's claim of entitlement to a TDIU.  The Board 
is presently remanding the claim of entitlement to a higher 
rating for left ureteropelvic VIC junction obstruction for 
additional clarification and development.  The claim for TDIU 
is inextricably intertwined with the increased rating claim.  
Moreover, the claims folder reviewed by the Board does not 
clearly indicate that a supplemental statement of the case 
has been issued to the veteran in connection with the RO's 
handling of the September 2005 remand of that issue.  In any 
event, the RO should readjudicate the TDIU claim after 
development and readjudication of the increased rating claim, 
and issue an appropriate supplemental statement of the case 
at that time.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this matter is being remanded 
for further development, the Board finds it reasonable to 
give additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should obtain any pertinent VA 
treatment records which may not be already 
associated with the claims folder, and 
this evidence should be added to the 
record.

3.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and severity of his service-
connected left ureteropelvic VIC junction 
obstruction both currently and throughout 
the appeal period, as reflected by the 
available medical evidence.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
performed and all clinical and special 
test findings should be reported in detail 
to allow for evaluation under applicable 
VA rating criteria.  In particular, the 
examiner is requested to reply to the 
following:

a)  Discuss whether the veteran's left 
ureteropelvic VIC junction obstruction 
is shown to currently be, or to have 
previously been, properly medically 
characterized as involving "severe 
hydronephrosis."  The examiner is asked 
to specifically address the findings of 
the November 1994 private medical 
report showing "prominent" 
hydronephrosis and the February 1997 VA 
medical record indicating that the 
veteran had difficulty maintaining a 
normal weight.

b)  If the examiner determines that the 
veteran's left ureteropelvic VIC 
junction obstruction involved "severe" 
hydronephrosis during a period in the 
veteran's history, the examiner is 
asked to identify during what time 
period "severe" manifestations were 
shown.

c)  The examiner is asked to evaluate 
and provide an opinion as to the effect 
of the veteran's service-connected 
disabilities on his ability to obtain 
and maintain substantially gainful 
employment.

4.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the issues on 
appeal and determine whether the benefits 
sought may be granted.  If any of the 
benefits sought remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


